Citation Nr: 1728525	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  07-28 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a waiver of recovery of a debt in the amount of $145,626.00 resulting from an overpayment of dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Geana M. Van Dessel, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. T.G.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1976 to January 1979.  He died in January 1979.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the appellant's request for waiver of recovery of a debt resulting from an overpayment of DIC spousal benefits.

This case was last before the Board in May 2013, where it determined that the debt in the amount of $145,626.00, which resulted from an overpayment of spousal DIC benefits, was valid.  Additionally, as the overpayment did not result solely from VA's administrative error, the Board further determined that the overpayment was properly created.  In the same decision, the Board also remanded the appellant's request for a waiver to the RO for further development.  The RO denied the appellant's claim, as reflected in the June 2016 supplemental statement of the case, and returned the claim to the Board for further appellate review.

In March 2013, the appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.




FINDINGS OF FACT

1.  The appellant was notified in 1979 that DIC benefits would be discontinued upon remarriage.

2.  The appellant remarried on October [REDACTED], 1987.

3.  While married to another man, not the Veteran, the appellant was in receipt of $145,626.00 in DIC benefits from October 1, 1987 through October 31, 2003.

4.  From October [REDACTED], 1987 to March 1, 1995, the appellant was more at fault than VA in the creation of the debt by failing to properly notify VA in a timely manner that she had remarried and by accepting DIC benefits to which she was not entitled.

5.  In a letter dated March 1, 1995, VA informed the appellant that she needed to verify her marital status to continue receiving DIC benefits; the letter also stated that if the Marital Status Questionnaire was not returned to VA within 60 days, then VA would stop payment of DIC benefits.  This letter was returned as undeliverable.

6.  Since 60 days after March 1, 1995, VA was more at fault than the appellant in the creation of the debt by failing to discontinue payment of DIC benefits pursuant to its March 1, 1995 VA letter that was returned as undeliverable.


CONCLUSIONS OF LAW

1.  From October [REDACTED], 1987 to 60 days after March 1, 1995, the criteria for a waiver of recovery of a debt resulting from an overpayment of DIC benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 5107, 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965, 3.5, 3.55 (2016).
2.  Since 60 days after March 1, 1995, the criteria for a waiver of recovery of a debt resulting from an overpayment of DIC benefits have been met.  38 U.S.C.A. §§ 101(3), 103, 5107, 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965, 3.5, 3.55 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As cases involving the validity of a debt and waiver of overpayment are not claims for benefits, VA's duties to notify and assist, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), do not apply.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007); Lueras v. Principi, 18 Vet. App. 435, 438 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  Accordingly, no further discussion of the VCAA will occur herein.

II.  Legal Criteria

An overpayment is created when VA determines that a beneficiary or payee has received benefit payments in excess of the amount due or to which such beneficiary or payee is entitled.  38 C.F.R. § 1.962.  The debtor may challenge the validity or amount of the debt owed.  See 38 C.F.R. § 1.911 (c)(1); see also VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The debtor may also apply for a waiver of any debt found to be valid.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.911 (c)(2), 1.963.  Before addressing whether waiver of recovery of overpayment is warranted, the Board must initially determine whether the overpayment was validly created.  As discussed above, in its May 2013 decision, the Board determined that the debt in the amount of $145,626.00, which resulted from an overpayment of DIC spousal benefits, was valid.  Additionally, as the overpayment did not result solely from VA's administrative error, the Board further determined that the overpayment was properly created.  Therefore, the Board must now address whether waiver of recovery of the overpayment of DIC benefits is warranted.

A recipient of VA benefits has the responsibility to notify VA of all circumstances that will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income, or other circumstances which would affect the entitlement to receive, or the rate of the benefit being paid, have changed.  38 C.F.R. § 3.660(a)(1).

A beneficiary is charged with knowing the rules governing compensation.  Dent v. McDonald, 27 Vet. App. 362, 382 (2015); see also Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997) (holding that even though VA was at fault for continuing to pay the appellant's DIC benefits after having constructive notice that a remarriage may have occurred, such VA error does not excuse the continued acceptance of DIC payments where the appellant was in receipt of the rules governing such compensation).  Knowledge is defined as "[a]n awareness or understanding of a fact or circumstance; a state of mind in which a person has no substantial doubt about the existence of a fact."  Black's at 950.  A person may have actual or constructive knowledge of a fact, the latter of which is defined as "[k]nowledge that one using reasonable care or diligence should have, and therefore that is attributed by law to a given person."  Dent v. McDonald, 27 Vet. App. 362, 380 (2015).

An overpayment, resulting from an administrative error, will not be classified as VA administrative error or error in judgment, if the error is "based on an act of commission or omission by the beneficiary, or with the beneficiary's knowledge."  Dent v. McDonald, 27 Vet. App. 362, 380 (2015) (citing 38 U.S.C. § 5112(b)(9)); see also 38 C.F.R. § 3.500(b)(1); VAOPGREC 2-90 (March 20, 1990).  A finding of sole administrative error means that the claimant neither had knowledge of nor should have been aware of the erroneous award.  38 U.S.C.A. § 5112 (b)(9), (10); 38 C.F.R. § 3.500 (b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Further, neither the claimant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  Id.  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

It is not considered administrative error for VA to continue sending monthly payments after the appellant notified VA of her changed status, and VA's delay in administratively processing the adjustment to the rate of compensation is also not considered administrative error.  Dent v. McDonald, 27 Vet. App. 362, 384 (2015).

Recovery of an overpayment may be waived if (1) there is no indication of fraud, misrepresentation, or bad faith, on the part of the person having an interest in obtaining the waiver, and (2) recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302 (c); 38 C.F.R. §§ 1.962, 1.963.

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and the VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit; (5) whether failure to collect a debt would result in the unjust enrichment of the debtor; and (6) whether the debtor changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965 (a); see Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In this case, the Veteran died in January 1979.  His surviving spouse, the appellant, subsequently filed a claim for DIC benefits in February 1979.  A VA Form 21-679d (Death Award), dated July 20, 1979, is associated with the claims file.  This form reflects that a VA Form 21-6753 was sent to the appellant.  A VA Form 20-822a (Control Document and Award Letter), dated August 14, 1979, is also associated with the claims file and reflects that a VA Form 21-6753 was sent to the appellant.  The Board notes that a VA Form 21-6753 (Original or Amended Dependency and Indemnity Compensation Award) (Feb. 1972) advises that DIC to, or for, a widow will be discontinued upon remarriage.  The form also states "[i]f you are the widow of the veteran and remarry, do not endorse any check made payable to you as the veteran's widow.  All such checks should be returned with a statement showing the date of your remarriage so that you payments may be properly adjusted."

The record also reflects that the appellant remarried in October 1987, and she has not disputed this fact.  See Board Hearing Transcript at 9, 10.  The appellant stated that, in September 1987, she talked to a VA representative in Panama and informed him of her intentions of remarrying, and, after her marriage, she personally hand-delivered a copy of her marriage certificate to the representative.  See April 2004 Attorney Correspondence; see also April 2006 Notice of Disagreement, May 2011 VA Form 9.  The appellant further stated that when she moved to Germany in 1987, she "immediately sent her change of address to the Veteran's administration, thinking her payments would stop.  Then, in 1989, she found out that in fact she was still receiving these benefits, she assumed these payments were from the wrongful death lawsuit that had settled in 1979 when her husband had died."  Id.

From 1979 until 1987, the appellant received DIC benefits through a direct deposit to her bank account.  She argues that after remarrying and relocating to Germany, she provided VA with notice of her change of address, closed the bank account, and created a new account under her remarried name.  See September 2007 Appellant Brief at 2, 3.  The record reflects that, from December 1988 to December 1996, VA sent correspondence to the appellant at an old address in Miami, Florida, but these letters were returned as undeliverable.  The record further reflects that DIC benefits were being made electronically.  In May 2003, VA contacted the appellant's banks and requested that they provide VA with the most recent address for the appellant.  Eventually, after a July 2003 proposal to terminate DIC benefits, VA terminated the appellant's DIC benefits, effective November 1, 2003, and subsequently notified her of the debt that had been created due to the overpayment of DIC benefits.

Based on the foregoing, the evidence reflects that the appellant was in receipt of $145,626.00 in DIC benefits from October [REDACTED], 1987 to October 31, 2003, while she was married to a man, not the Veteran.  As the Board previously determined that this debt was valid and that the overpayment was properly created, the Board will now address whether waiver of recovery of the overpayment is warranted.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The appellant should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake w. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the appellant.

III.  Waiver from October [REDACTED], 1987 to 60 Days after March 1, 1995

Initially, as the record does not establish fraud, misrepresentation, or bad faith on the part of the appellant, the Board finds that a waiver of recovery is not precluded.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963 (b).  As noted above, in the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  After reviewing the evidence of record, the Board finds that, from October [REDACTED], 1987 to 60 days after March 1, 1995, recovery of the overpayment would not violate principles of equity and good conscience.  In reaching this determination, the Board will address the 6 factors necessary to consider in determining whether recovery of the overpayment would be against equity and good conscience.

Regarding the first factor, fault of the debtor, the Board has discussed in detail above how the appellant was at fault for creation of the debt by her failure to timely notify VA of her remarriage, despite, at the very least, having constructive knowledge that DIC spousal benefits would be discontinued upon remarrying.  Her failure to act led to the creation of the overpayment.  Furthermore, the appellant's continued acceptance of the monthly benefits checks after her remarriage from 1987 to 2003 was also a contributing cause of the overpayment.  Although the appellant contends that she notified VA of her remarriage in 1987, the exact date of when the appellant actually reported her remarriage to VA is immaterial to this particular outcome.  Assuming arguendo that such a disclosure properly occurred in 1987, it would not have validated her acceptance of the payments that were subsequently sent to her over the years.  See Jordan v. Brown, 10 Vet. App. 171 (1997).

The Board notes that it has already been established that VA was also at fault for creation of the debt, in part, because VA continued to mail correspondence to the appellant despite, at the very least, having constructive knowledge that it was not sending the correspondence to a valid address.  However, any VA error in locating the appellant does not excuse her continued acceptance of DIC payments.  In addition, as discussed in the Board's prior May 2013 decision, VA continued to provide the appellant with DIC benefits without obtaining a social security number from her.  However, as the appellant was aware, or should have reasonably been aware, that she was receiving DIC benefits to which she was not entitled, she should have taken reasonable steps to ensure that these benefits were stopped.  As a result, the overpayment was not created solely as the result of administrative error by VA and, consequently, the appellant is partially at fault for creation of the debt.

Taking into consideration the second factor, the balance of the fault between the debtor and VA, the Board finds that the appellant's fault outweighs the fault of VA, because any error attributable to VA in locating the appellant does not outweigh the appellant's continued acceptance of the monthly DIC spousal benefits payments.  See Jordan v. Brown, 10 Vet. App. 171 (1997).

With respect to the third factor, financial hardship, the pertinent regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor of basic necessities.  38 C.F.R. § 1.965(a)(3).  Generally, financial hardship is primarily intended to mean that the debtor would be deprived of basic necessities, such as food, clothing, and shelter.  In this case, the appellant has asserted that repayment of the debt would cause an undue hardship because she is currently unemployed due to health related issues.  In July 2016, the appellant submitted a VA Form 5655 (Financial Status Report), indicating that her total monthly net income was $1,765.42 and she had average total monthly expenses in the amount of $1,313.00 (calculated by dividing "yearly taxes" by 12).  Reconciling these figures, as reported by the appellant, reveal a monthly surplus of over $450.

The Board recognizes that the appellant included an additional amount, which she noted as attributable to installment contracts and other debt, but the Board is unable to find a reason that her indebtedness to the Government should not be afforded the same consideration and attention she provides to her other obligations, particularly the creditors.  The Board also acknowledges the appellant's contention that requiring her to repay the overpayment would be an undue hardship due to her current unemployment.  See July 2016 Attorney Letter.  However, her Financial Status Report, as discussed above, was completed by calculating the total monthly net income using just her spouse's income and still a surplus was reported.  Thus, the Board does not reach the same conclusion with regard to the impact of her current unemployment, because any additional monthly net income would merely increase the current surplus, rather than exacerbate any undue hardship.

The fourth factor, whether recovery of the overpayment would defeat the purpose for which the benefits were intended, also fails to support waiver of overpayment in this case.  Here, the appellant was initially entitled to DIC spousal benefits, but the legal criteria for the payment of DIC benefits, defined under 38 U.S.C.A. § 1311 (DIC to a surviving spouse), states that such benefits will terminate upon remarriage.  Thus, the recovery of the overpayment created by the appellant's failure to inform VA of her remarriage, and her continued acceptance of the monthly DIC spousal benefits, would not defeat the purpose of VA benefits.

The Board acknowledges the appellant's argument regarding certain changes in the law, which affords additional instances of eligibility for DIC benefits in cases where a surviving spouse chooses to remarry.  See July 2016 Attorney Letter.  However, the Board does not agree with her attorney's conclusion that this change in policy "indicates that remarriage is no longer determinative in some scenarios and that financial stability is more important."  Id.  Specifically, 38 U.S.C.A. § 103(d)(2)(B) explicitly states that "remarriage after age 57 of the surviving spouse of a veteran shall not bar the furnishing of benefits."  (emphasis added).  The record reflects that the appellant is currently 60 years of age, however she remarried in 1987.  Further, these changes also reflect that a surviving spouse's remarriage shall not be a bar to DIC benefits if the remarriage is ultimately terminated by death, divorce, or other specified means.  38 U.S.C.A. § 103.  Thus, the Board concludes that, despite these changes affording other instances of eligibility for DIC spousal benefits, the policy remains the same: providing long-term financial support to eligible survivors of veterans; and, with regards to surviving spouses, these benefits will continue so long as the surviving spouse is not remarried to another individual, not the veteran.

Regarding the fifth factor, whether a waiver of overpayment would cause "unjust enrichment," the Board must determine whether failure to make restitution would result in unfair gain.  In this case, the appellant clearly received monthly DIC spousal benefits payments that she was not entitled to receive.  Therefore, the Board finds that the appellant would be unjustly enriched by waiver of the overpayment.

Lastly, the sixth factor to be considered is whether reliance on VA benefits resulted in relinquishing a valuable right or incurring a legal obligation.  The appellant has not claimed that she relinquished any right or incurred any legal obligation, or that she relied upon VA to her detriment, nor is there any evidence of such.  Thus, this sixth factor does not support the appellant's request for a waiver of overpayment.

Although the Board's inquiry is not necessarily limited to the six factors discussed above, nothing in the record suggests any other reason for waiver of the properly created overpayment, and the appellant has pointed to none.  Therefore, taken as a whole, there are no equitable factors which counteract the appellant's fault in the creation of the debt, and the unjust enrichment resulting from her receipt of DIC spousal benefits to which she was not entitled.  In light of the foregoing analysis, the Board believes that recovery of the overpayment, from October [REDACTED], 1987 to 60 days after March 1, 1995, would not be against equity and good conscience.  38 U.S.C.A. § 5302.  Thus, the request for waiver of recovery of the debt during this period is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable in this case.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  For these reasons, the claim is denied.

IV.  Waiver from 60 Days after March 1, 1995 to October 31, 2003

As noted above, as the record does not establish fraud, misrepresentation, or bad faith on the part of the appellant, the Board finds that a waiver of recovery is not precluded.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963 (b).  However, in contrast to the Board's above finding that a waiver of recovery of the overpayment from October [REDACTED], 1987 to 60 days after March 1, 1995 is not warranted in this case, the Board further finds that VA's fault outweighs the fault of the appellant as of 60 days after March 1, 1995 and, consequently, recovery of the overpayment since this date would violate principles of equity and good conscience.

Regarding the first factor, fault of the debtor, the Board has discussed in detail the appellant's fault in creation of the debt by her failure to timely notify VA of her remarriage, despite, at the very least, having constructive knowledge that DIC benefits would be discontinued upon remarrying.  There is no doubt that her failure to act led to the creation of the overpayment and continued acceptance of the monthly benefits checks after her remarriage was also a contributing cause of the overpayment.  Further, the Board recognizes that VA was partially at fault for creation of the debt by continuing to mail correspondence to the appellant despite, at the very least, having constructive knowledge that it was not sending the letters to a valid address.  Again, the Board reiterates the fact that any VA error in locating the appellant does not excuse her continued acceptance of DIC benefits payments.

On the other hand, the Board finds that the balance of fault between the appellant and VA shifted on account of correspondence, dated March 1, 1995, which VA sent to the appellant.  In this correspondence, VA requested that the appellant complete a Marital Status Questionnaire to verify her current marital status.  This letter further indicated that if she did "not return this letter with [her] answers to VA within 60 days of the date shown above, [VA] will stop your DIC benefits."  (emphasis added).  Similar to other letters that were sent during this period, the March 1, 1995 correspondence was returned as undeliverable.  However, unlike other letters that VA attempted to send to the appellant, which were also returned as undeliverable, this particular letter explicitly demanded the appellant to respond to VA's request to verify her marital status and, in the event she did not respond, VA unambiguously declared that it would discontinue payment of her DIC spousal benefits.

As noted above, VA was partially at fault for creation of the debt by continuing to mail correspondence to the appellant despite, at the very least, having constructive knowledge that it was not sending the letters to a valid address.  However, unlike VA's other letters that were returned as undeliverable, VA's March 1, 1995 letter explicitly requested a specific response from the appellant regarding her eligibility to continue receiving DIC spousal benefits and, in the event she did not respond, unambiguously declared that VA would stop payment of DIC benefits.

The Board acknowledges its earlier finding that the appellant's fault outweighed any VA fault, attributable to VA's failed attempts in locating her, because such error would not validate the appellant's continued acceptance of DIC benefits.  See Jordan v. Brown, 10 Vet. App. 171 (1997).  However, prior to the March 1, 1995 correspondence, the other VA letters were primarily sent to inform the appellant of recent changes in law and mainly indicated that she "need take no action."  See VA Letter, Department of Veterans Affairs Benefits Increased, dated December 13, 1988; January 23, 1990; March 22, 1991; December 20, 1991; December 28, 1992, December 23, 1993; and on December 27, 1994; see also VA Letter, Surviving Spouse DIC Reform, dated December 31, 1992; contra VA Letter, Marital Status Questionnaire, dated March 1, 1995.  Therefore, as VA's other undelivered letters did not stipulate any obligatory VA action or mandate any definite penalty in the event of failure by the appellant to respond, the Board finds that the balance of fault shifted between the appellant and VA as a result of VA's inaction with regard to its unambiguous declaration to stop DIC benefits within 60 days of March 1, 1995.

In consideration of the other factors, the Board will avoid merely restating its earlier discussion, as they were each adequately addressed above.  However, in light of the foregoing analysis pertaining to the balance of fault between VA and the appellant, the Board believes that recovery of the overpayment, since 60 days after March 1, 1995, would be against equity and good conscience.  38 U.S.C.A. § 5302.  As the record does not indicate the exact date that VA's March 1, 1995 correspondence was returned as undeliverable, the Board finds that VA was more at fault for creation of the overpayment as of 60 days after March 1, 1995.  Accordingly, the appellant's request for waiver of recovery of the debt during this period is granted


ORDER

1.  From October [REDACTED], 1987 to 60 days after March 1, 1995, entitlement to a waiver of recovery of a debt resulting from an overpayment of DIC benefits is denied.

2.  Since 60 days after March 1, 1995, entitlement to a waiver of recovery of a debt resulting from an overpayment of DIC benefits is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


